UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): December 18th, 2009 MODERN RENEWABLE TECHNOLOGIES CORPORATION (Exact Name of Registrant As Specified In Charter) NEVADA 333-1133537 35-2302128 (State or Other Jurisdiction of Incorporation or Organization) (Commission File No.) (IRS Employee Identification No.) 4th Way, #505 Ft. Lauderdale, Fla 33309 (Address of Principal Executive Offices) (954) 492-9200 (Issuer Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; On December 18th, 2009, a shareholder meeting was called and Randy White was voted to succeed Nick Arroyo as President and Principal Executive Officer.Mr. White was our then-current Principal Financial Officer. On December 18, 2009 he was elected to serve as company President and Principal Executive Officer, replacing Nick Arroyo, and currently holds the positions of Principal Executive Officer, Principal Financial Officer, President and Director. Mr. White has successfully managed an array of business activities including real-estate investment, corporate finance and consulting for both private and public companies for more than 20 years. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. By: /s/ Randy White Randy White Principal Executive Officer Dated: May 12th, 2010 3
